UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22169 Dreyfus Institutional Reserves Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Reserves Funds ANNUAL REPORT December 31, 2012 Contents The Funds A Letter from the President 3 Discussion of Fund Performance 4 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statements of Investments 8 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Proxy Results 26 Information About the Renewal of the Funds’ Management Agreement 27 Board Members Information 30 Officers of the Fund 31 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. • Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Institutional Reserves Funds The Funds A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Institutional Reserves Funds, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced weakness during the spring of 2012, most financial markets advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. However, as has been the case since December 2008, short-term interest rates and money market yields remained near historical lows in the United States. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery. We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2012, the three Dreyfus Institutional Reserves Funds listed below produced the following annualized yields and effective annualized yields: 1 Annualized Effective Yield (%) Yield (%) Dreyfus Institutional Reserves Money Fund Institutional Shares 0.12 0.12 Hamilton Shares 0.07 0.07 Premier Shares 0.00 0.00 Classic Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Institutional Reserves Treasury Fund Institutional Shares 0.02 0.02 Hamilton Shares 0.00 0.00 Premier Shares 0.00 0.00 Classic Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Institutional Reserves Treasury Prime Fund Institutional Shares 0.00 0.00 Hamilton Shares 0.00 0.00 Premier Shares 0.00 0.00 Yields of money market instruments remained near historical lows throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged in a range between 0% and 0.25% despite evidence of more robust economic growth. U.S. Economic Recovery Gained Momentum in 2012 The year 2012 began in the midst of a recovery from steep market declines stemming from adverse macroeconomic developments in the United States, Europe, and China in 2011. By January, investor sentiment was bolstered by better U.S. economic data, including accelerating manufacturing activity, a declining unemployment rate, and improving consumer confidence. The recovery appeared to strengthen when the unemployment rate slid to 8.3% with a gain of 243,000 jobs in January and another 233,000 jobs in February. Despite a decrease to 120,000 new jobs created in March, the unemployment rate inched lower to 8.2%. However, due mainly to cuts in government spending, GDP grew at only a 2.0% annualized rate over the first quarter of 2012. The economic expansion appeared to moderate in April. The unemployment rate fell to 8.1%, but only 77,000 jobs were added. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%. The manufacturing sector contracted in June for the first time in three years, but U.S. housing prices climbed for the first time in seven months. For the second quarter of 2012, U.S. economic growth slowed to a 1.3% annualized rate. August saw higher sales and prices in U.S. housing markets, an 8.1% unemployment rate, and higher personal income and expenditures. Corporate earnings proved healthier than many analysts expected. The economic recovery seemed to gain traction in September with the 4 addition of 148,000 new jobs and a sharp drop in the unemployment rate to 7.8%, its lowest level since January 2009. The manufacturing sector rebounded after three months of modest declines, and the service sector posted its 33rd consecutive month of expansion. In the housing market, sales prices reached five-year highs. The U.S. economy grew at a 3.1% annualized rate during the third quarter of 2012. The unemployment rate ticked higher in October to 7.9% as more workers joined the labor force and 184,000 private sector jobs were added. Manufacturing activity increased at a faster rate in October than in September, and home prices posted modest gains. In November, the unemployment rate remained steady while 146,000 new jobs were added. Home prices rose for the sixth straight month, and pending home sales reached their highest level in more than five years. However, manufacturing activity contracted slightly. December brought more positive economic news, including the addition of 164,000 jobs to the labor force and a mild rebound in manufacturing activity. However, despite gains in real personal income, real personal consumption and personal savings in November, consumer confidence declined somewhat in December. In addition, retailers reported relatively sluggish sales during the 2012 holiday season. Focusing on Quality and Liquidity Money market yields remained near zero percent throughout the year, and yield differences along the market’s maturity spectrum stayed relatively narrow. Therefore, we maintained the fund’s weighted average maturity in a position that was roughly in line with market averages, and we continued to focus on well-established issuers that historically have demonstrated good liquidity characteristics, including banks in Australia, Canada and Japan. The Fed has maintained an aggressively accommodative monetary policy, including an open-ended quantitative easing program and a stated intention to leave short-term interest rates near current levels until mid-2015. Therefore, as we have for some time, we intend to maintain the fund’s focus on quality and liquidity. January 15, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Funds 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .14 .19 .26 .26 .26 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .14 .17 .17 .16 .17 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ $ $ — $ — Ending value (after expenses) $ $ $ — $ — Annualized expense ratio (%) .10 .10 — .10 — † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .14 .19 .26 .26 .26 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .14 .17 .17 .16 .17 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ $ $ — $ — Ending value (after expenses) $ $ $ — $ — Annualized expense ratio (%) .10 .10 — .10 — † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Funds 7 STATEMENT OF INVESTMENTS December 31, 2012 Principal Dreyfus Institutional Reserves Money Fund Amount ($) Value ($) Negotiable Bank Certificates of Deposit—33.5% Bank of Montreal (Yankee) 0.36%, 2/15/13 50,000,000 a 50,000,000 Bank of Nova Scotia (Yankee) 0.59%, 1/2/13 50,000,000 a 50,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 1/7/13 100,000,000 100,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.54%, 1/2/13 100,000,000 a 100,000,000 Chase Bank USA 0.20%, 2/20/13 100,000,000 100,000,000 Credit Suisse New York (Yankee) 0.33%, 4/2/13 50,000,000 50,000,000 Norinchukin Bank (Yankee) 0.27%, 1/23/13—2/6/13 100,000,000 100,000,000 State Street Bank and Trust Co. (Yankee) 0.19%, 3/11/13 50,000,000 50,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.24%, 1/23/13 100,000,000 b 100,000,000 Svenska Handelsbanken (Yankee) 0.23%, 2/8/13 100,000,000 b 100,000,000 Toronto Dominion Bank (Yankee) 0.28%, 6/20/13 50,000,000 50,000,000 Westpac Banking Corp. (Yankee) 0.61%, 1/2/13 75,000,000 a,b 75,000,000 Total Negotiable Bank Certificates of Deposit (cost $925,000,000) Commercial Paper—16.3% ANZ International Ltd. 0.27%, 6/3/13 100,000,000 b 99,885,250 Bank of Nova Scotia 0.02%, 1/2/13 50,000,000 49,999,972 Commonwealth Bank of Australia 0.36%, 3/5/13 100,000,000 a,b 100,000,000 General Electric Capital Corp. 0.32%, 1/30/13 75,000,000 74,980,667 National Australia Bank 0.31%, 2/11/13 100,000,000 a 100,000,000 Westpac Banking Corp. 0.38%, 10/31/13 25,000,000 a,b 25,000,000 Total Commercial Paper (cost $449,865,889) Asset -Backed Commercial Paper—7.2% Metlife Short Term Funding LLC 0.18%, 1/25/13 100,000,000 b 99,988,000 Northern Pines Funding LLC 0.20%, 1/3/13 100,000,000 99,998,889 Total Asset-Backed Commercial Paper (cost $199,986,889) 8 Principal Dreyfus Institutional Reserves Money Fund (continued) Amount ($) Value ($) Time Deposits—1.0% Bank of America N.A. (Grand Cayman) 0.01%, 1/2/13 (cost $27,000,000) 27,000,000 U.S. Government Agency—9.2% Federal Home Loan Mortgage Corp. 0.12%-0.39%, 1/2/13-6/18/13 (cost $254,001,104) 254,000,000 a,c U.S. Treasury Bills—1.8% 0.001%, 1/10/13 (cost $49,999,988) 50,000,000 U.S. Treasury Notes—7.3% 0.16%, 1/31/13 (cost $200,442,070) 200,000,000 Repurchase Agreements—23.5% ABN AMRO Bank N.V. 0.17%, dated 12/31/12, due 1/2/13 in the amount of $250,002,361 (fully collateralized by $
